DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species I and Subspecies 1 in the reply filed on 21 June 2022 is acknowledged.  The traversal is found persuasive and the restriction/election requirement from 21 April 2022 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “measuring at least one first characteristic of detected particles flowing through at least one pipe of a lubrication circuit”. It is unclear as to how this measuring method step is being performed. It is unclear as to how the particles are detected, which also leads to it being unclear as to how a first characteristic of the particle is being measured. There are no sensors or detectors referred to in the claim. 
	Regarding claim 1, lines 18-19 recites “the captured particles being distinct from the detected particles”. It is unclear as to how the captured particles are distinct from the detected particles. The claim states that the particles are flowing through at least one pipe of a lubrication circuit, but are silent as to how the particles are detected. The claim additionally states that the lubrication system includes at least one particle capture device that collects particles captured by the capture device. It is unclear as to what sort of distinction is between the captured particles and the detected particles, as there is no claimed limitation that leads to a distinction between the two. For example, a filter and sensor orientation that would lead to captured particles being distinct in size from detected particles, or a parallel bypass capture device and sensor setup that would lead to captured particles being having locational distinction from detected particles. Additionally, the instant specification seems to fail to describe any distinctness between the captured particles and the detected particles.
Claim 11 recites the limitation "the metal particles" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the metal particles" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the metal particles" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-10 and 14-20, they are dependent on or include all of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 10-11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uluyol et al. (US 2013/0332045 A1) (hereinafter Uluyol) in view of Pardue et al. (US 6,582,661 B1) (hereinafter Pardue).
As best understood regarding claims 1 and 14, Uluyol teaches a system and method of monitoring a mechanical system [method for detecting a spall in an engine] (see Abstract), the mechanical system including a lubrication system provide with: at least one reservoir containing a lubricating liquid [oil supply 120] (Para [0013], see Fig. 1);
at least one lubrication circuit through which the lubricating liquid flows and which is designed to lubricate the mechanical system [at least one engine component 110 that utilizes oil for lubrication], the lubrication circuit(s) including pipes through which the lubricating liquid flows [oil line 130] (Para [0012-0013], see Fig. 1);
at least one flow generator for generating a flow of the lubricating liquid and making it possible to feed at least one lubrication circuit with the lubricating liquid [oil flows from oil supply 120 to at least one engine component 110 through oil line 130 before returning to oil supply 120] (Para [0013], see Fig. 1); and
at least one particle capture device [filter 150] (Para [0013], see Fig. 1);
at least one detection device for detecting particles that is arranged in at least one lubrication circuit [sensor 140] as well as at least one computer [processor 160] and an alarm device [indicator 180] (see Fig. 1);
wherein the method comprises the following steps:
measuring at least one first characteristic of detected particles flowing through at least one pipe of a lubrication circuit [particle size]; comparing at least one first characteristic of the detected particles with a first threshold [determine if detected particle is over a predetermined size] (Para [0015], see Fig. 2);
collecting particles captured by the capture device(s) if at least one first threshold is exceeded [if predetermined threshold has been exceeded, potential spall may have begun to develop and processor begins second stage monitoring, which can include inspecting the oil filter 150 to analyze debris collected by the filter] (Para [0016], see Fig. 2);
measuring at least one second characteristic of the captured particles [analyze debris collected by the filter] (Para [0016]); performing maintenance on the mechanical system if a condition is indicated [processor may send messages to maintenance technicians when it is determined that a spall is or may be developing] (Para [0014]).
Uluyol fails to teach comparing at least one second characteristic of the capture particle with a second threshold; and performing a maintenance based on if at least one second threshold is exceeded. Pardue teaches a method of monitoring lubricant debris wherein collected particles captured by a capture device are measured for at least one characteristic and compared with at least one threshold in order to determine concentration and particle size distribution of the debris (Col 12, lines 6-29). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Uluyol with Pardue such to further comprise comparing at least one second characteristic of the captured particles with a second threshold and performing a maintenance based on if at least one second threshold is exceeded in order to utilize the captured debris in second stage monitoring for determining concentration and particle size distribution of the debris in the lubricant which can lead to potential spalls.
Regarding claim 3, Uluyol in view of Pardue as applied to claim 1 above teaches the claimed invention, in addition to wherein the method further comprises additional steps performed following the comparison step, if at least one first threshold is exceeded: analyzing the first characteristic(s) of the detected particles so as to identify whether the lubricating liquid is polluted; cleaning the mechanical system if pollution of the lubricating liquid is identified (Uluyol Para [0014-0015], see Figs. 2-3). Uluyol in view of Pardue fails to teach scheduling regular collections of the particles captured by the capture devices if no pollution of the lubricating liquid is identified. Uluyol additionally teaches inspection of the oil filter to analyze debris to determine if further action is necessary (Para [0016]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Uluyol in view of Pardue to comprise scheduling regular collections of the particles captured by the capture devices if no pollution of the lubricating liquid is identified in order to regularly test the captured particles on the filter.
	Regarding claim 4, Uluyol in view of Pardue as applied to claim 1 above teaches the claimed invention, in addition to wherein an alarm is triggered after the mechanical system stops if at least one first threshold is exceeded (Uluyol Para [0028-0029]).
Regarding claim 10, Uluyol in view of Pardue as applied to claim 1 above teaches the claimed invention, in addition to wherein a first characteristic of the detected particles is to be chosen from among the number, the size, and the flow rate of the particles, and wherein a second characteristic of the captured particles is chosen from among the number, the size, the mass, the material, and the morphology of the particles [particle size, concentration, and size distribution] (Uluyol Para [0015], Pardue Col 12, lines 6-29).
As best understood regarding claim 11, Uluyol in view of Pardue as applied to claim 1 above teaches the claimed invention, in addition to wherein the step of measuring at least one first characteristic of detected particles flowing through at least one pipe of a lubrication circuit is limited to the metal particles that are detected [ferrous mass] (see Uluyol Fig. 3).
Regarding claim 16, Uluyol in view of Pardue as applied to claim 14 above teaches the claimed invention, in addition to wherein the lubriaction system further includes at least one device that can trap the particles, the detection device being arranged upstream from the device(s) that can trap the particles [sensor 140 upstream from filter 150] (see Uluyol Fig. 1).
Regarding claim 17, Uluyol in view of Pardue as applied to claim 14 above teaches the claimed invention, except for wherein at least one particle detection device is inductive, acoustic, or indeed optical. Pardue additionally teaches the usage of optical particle counting devices for analyzing debris in lubricants (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Uluyol in view of Pardue to choose a known particle detection device, such as an inductive, acoustic, or optical particle detection device, in order to accurately detect particles in the lubricant.
Regarding claims 18-20, Uluyol in view of Pardue as applied to claim 14 above teaches an aircraft including a mechanical system that is a power transmission main gearbox of an aircraft [helicopter gearbox], the mechanical system comprising rotary elements [gearbox]; elements for transmitting power and for reducing or increasing rotation speed [engine components] (Uluyol Para [0012], see Fig. 1); and the monitoring system according to claim 14 (see rejection of claim 14 above).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uluyol in view of Pardue as applied to claim 1 above, and further in view of Berns et al. (US 2002/0148788 A1) (hereinafter Berns).
Regarding claim 6, Uluyol in view of Pardue as applied to claim 1 above teaches the claimed invention, except for wherein, during the step of analyzing the first characteristic(s), presence of pollution of the lubricating liquid is identified if a variation over time of a first characteristic of the detected particles include a first increase over a first time interval, and then a plateau over a second time interval, or indeed if the variation includes a plurality of increases and plurality of plateaus in succession. Berns teaches wherein the presence of pollution of a lubricating liquid can be determined based on various rates of change of characteristics (Para [0030-0031]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Uluyol in view of Pardue with Berns such that the presence of pollution is identified if a variation over time of a first characteristic of the detected particles include a first increase over a first time interval, then a plateau over a second time interval, in order to indicate the status of the lubricant over time.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uluyol in view of Pardue as applied to claim 1 above, and further in view of Byington et al. (US 2017/0248572 A1) (hereinafter Byington).
Regarding claim 9, Uluyol in view of Pardue as applied to claim 1 above teaches the claimed invention, in addition to wherein, when the mechanical system equips an aircraft (Uluyol Para [0012]). Uluyol in view of Pardue fails to teach a step of transmitting the first characteristic(s) of the detected particles to a base on the ground in order to perform the step of analyzing the first characteristic(s). Byington teaches a lubricant condition assessment system for an aircraft that comprises a communication system that communicates information to external interfaces (Para [0037]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Uluyol in view of Pardue with Byington such to transmit the first characteristics of the detected particles to a base on the ground in order to perform the step of analyzing in order to allow for remote monitoring of the system.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uluyol in view of Pardue as applied to claims 1 and 14 above, and further in view of Best (US 2019/0162687 A1).
As best understood regarding claim 13, Uluyol in view of Pardue as applied to claim 1 above teaches the claimed invention, except for wherein the step of collecting particles captured by the capture device(s) if at least one first threshold is exceeded is limited to the metal particles that are captured. Best teaches a lubricant debris monitoring system comprising a magnetic chip collector for attracting metallic debris (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Uluyol in view of Pardue with Best such that only metal particles are captured in order to monitor for metallic contamination in the lubricant.
Regarding claim 15, Uluyol in view of Pardue as applied to claim 14 above teaches the claimed invention, except for wherein the particle capture device(s) include(s) at least one magnetic plug or at least one electric magnetic plug. Best teaches a lubricant debris monitoring system comprising a magnetic chip collector for attracting metallic debris (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Uluyol in view of Pardue with Best such that the particle capture devices includes at least one magnetic plug in order to monitor for metallic contamination in the lubricant.

Allowable Subject Matter
Claims 2, 5, 7-8, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding wherein if the second characteristics of the captured particles are less than the second threshold and at least one second characteristic is greater than a third threshold, the third threshold being less than the second threshold, the method further comprises the additional analyzing, cleaning, and scheduling steps, in combination with the rest of the limitations found in the claims from which it depends upon.
	Regarding claims 5, 7-8, and 12, they are dependent on claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2855